NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2009-317O
SCOT R. WiNLOCK, SR.,
Petitioner,
v. i
DEPARTMENT OF HOMELAND SECURl'|'Y,
Respondent.
Petition for review of the Merit Systems Protection Board in DA0752080261-|-1.
0N MOT|ON
'0RDER »
Upon consideration of Scot R. Win!ock, Sr.’s motion for an extension of time to
file the joint appendix,
|T |S 0RDERED THAT:
The motion is granted
FOR THE COURT
wi JAN 13 2010 /8/J3'L|;|9Lb§\ytttt
Date Jan Horba|y
C|erk
cc: M0rris E. Fischer, Esq.
Hi||ary A. Stern, Esq. nlrb
vs cover or APm;_3 ¢.-
S20 ms renew macon on
JAN 13 2018
hud rlURBALY
CLERK